Citation Nr: 1229363	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  09-16 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel

INTRODUCTION

The Veteran had active military service from January 1966 to January 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, that, in pertinent part, granted the Veteran's claim of entitlement to service connection for PTSD and assigned the same an initial 30 percent rating, effective April 17, 2008, the date of the Veteran's claim.  

In June 2010, the Veteran testified before the undersigned Veterans Law Judge, seated at the RO in Boise, Idaho.  A transcript of the hearing has been associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further disposition of the claim.

At his June 2010 Board hearing, the Veteran reported that his last instance of VA psychiatric treatment occurred prior to Christmas, in 2009.  The VA treatment records currently associated with the claims file, including consideration of electronic records maintained in Virtual VA, only date to March 2009.  It is possible that in the more than two years that have passed since that time, he obtained VA psychiatric treatment.  Because VA is on notice that there are additional records that may be applicable to the Veteran's claim and because these records may be of use in deciding the claim, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran, in his December 2008 Notice of Disagreement (NOD), asserted that his September 2008 VA examination lasted only 15 minutes and that the social worker that conducted the examination seemed to be in a hurry to get the examination completed.  At the time of his April 2009 Substantive Appeal, he again asserted that the VA examination was conducted in only 15 minutes, and also asserted that the examiner either misinterpreted or mis-recorded a number of details involving his social life, termination from a job, alcohol use, and musculoskeletal issues.  

During the Veteran's June 2010 Board hearing, his representative asserted that the September 2008 VA examination was inadequate.  The Veteran asserted that his PTSD symptoms had worsened, to an extent, since his last VA examination.  Based on the foregoing, the Board finds that an additional VA examination is required.  It is significant that the September 2008 VA examination was conducted almost four years ago.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the U.S. Court of Appeals for Veterans Claims (Court) determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating) and Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995); and Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file his treatment records maintained by the VA Medical Center (VAMC) in Walla Walla and the Lewiston VA Outpatient Clinic dated from March 2009 to the present.  If a negative response is received from any VA facility, subsequent to sufficient efforts under 38 C.F.R. § 3.159(c)(2) (2011), the Veteran must be duly notified and provided an opportunity to submit such records.  38 C.F.R. § 3.159(e)(1) (2011).
  
2.  After the above development is completed, schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity of his service-connected PTSD.  The examiner should note all relevant pathology, and all indicated tests should be conducted.  To the extent possible, the examiner should also comment on the affect the Veteran's PTSD has on his ability to obtain and maintain employment.

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

3.  Then, readjudicate the Veteran's claim of entitlement to an initial rating in excess of 30 percent for service-connected PTSD, considering any additional evidence added to the record.  If the action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by not attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


